              Case 1:19-cv-11564-WGY Document 29 Filed 03/30/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS



     KATINA LAWDIS,

          Plaintiff,

     v.                                                     DOCKET NO. 1:19-cv-11564-WGY

     BENZION SADIGURSKY, Individually and
     d/b/a SENSORY SCOUT and sensoryscout.com,
     and SENSORY SCOUT CORP.,

          Defendants.




                       JOINT PROPOSED CASE MANAGEMENT SCHEDULE

            Plaintiff Katina Lawdis (“Lawdis”) and Defendant Benzion Sadigursky (“Sadigursky”),

Individually and d/b/a Sensory Scout and sensoryscout.com, and Defendant Sensory Scout

Corporation (“Sensory Scout”) (collectively, “Defendants”) hereby submit the following Joint

Proposed Case Management Schedule in accordance with the Court’s Order dated March 17,

2020 and pursuant to the provisions of Fed. R. Civ. P. 16(b) and Local Rule 16.1. The parties

submit this Case Management Statement to provide a reasonable timetable for discovery and

motion practice in order to help ensure a fair and just resolution of this matter without undue

expense or delay.

I.          Obligation of Counsel to Confer

            Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 16.1(b), counsel for the Parties certify

that they have conferred to discuss: (1) preparing a proposed pre-trial schedule for the case that
          Case 1:19-cv-11564-WGY Document 29 Filed 03/30/20 Page 2 of 4



includes a plan for discovery; and (2) the issue of consent or non-consent to trial by Magistrate

Judge.

II.      Proposed Discovery Plan and Scheduling Order

         Pursuant to Fed. R. Civ. P. 16(b) and Local Rule 16.1(d), the Parties propose the

following discovery plan for the Court’s consideration.

(1)      Initial Disclosures. Initial Disclosures shall be served on or before April 7, 2020.

(2)      Amendments to Pleadings. Except for good cause shown, amendments to pleadings shall

be made by May 1, 2020.

(3)      Fact Discovery – Interim Deadlines

         (a)    Requests for production and interrogatories must be served by May 1, 2020.

         (b)    Requests for admission must be served by June 1, 2020.

         (c)    Depositions (other than expert depositions) shall be completed by July 31, 2020.

(4)      Fact Discovery – Final Deadline. All discovery (other than expert discovery) must be

completed by July 31, 2020.

(5)      Status Conference. The parties propose a status conference to be held in early fall 2020.

(6)      Expert Discovery.

         (a)    Plaintiff’s trial experts must be designated and disclosed per Fed. R. Civ. P.

26(a)(2) by August 3, 2020.

         (b)    Plaintiff’s trial experts must be deposed by August 21, 2020.

         (c)    Defendants’ trial experts must be designated and disclosed per Fed. R. Civ. P.

26(a)(2) by September 1, 2020.

         (d)    Defendants’ trial experts must be deposed by September 18, 2020.
         Case 1:19-cv-11564-WGY Document 29 Filed 03/30/20 Page 3 of 4



(7)     Dispositive Motions. All dispositive motions of any kind must be filed by October 1,

2020.

(8)     Initial Pretrial Conference. If no party has filed a dispositive motion, the Court shall set a

pre-trial conference in the month of November 2020. If a dispositive motion has been filed by

either party, the Court shall set a pre-trial conference for a time after the dispositive motion has

been ruled upon.

III.    Trial by Magistrate Judge

        The parties do not consent to trial by Magistrate Judge.

IV.     L.R. 16.1(D)(3) Certifications

        The parties shall file the certifications required by L.R. 16.1(D)(3) separately.



Respectfully submitted,

 PLAINTIFF KATINA LAWDIS,                           BENZION SADIGURSKY, Individually and
                                                    d/b/a Sensory Scout and sensoryscout.com,
                                                    AND SENSORY SCOUT CORP.,
 By her attorney,
                                                    By their attorney,
  /s/ Timothy J. Perry
 Timothy J. Perry (BBO#631397)
                                                    /s/ David J. Fryman
 tperry@pkdllp.com
 PERRY KRUMSIEK LLP                                 David J. Fryman
 One Boston Place, Suite 2600                       Fryman PC
 Boston, MA 02108                                   10 E. Merrick Road
 (617) 720-4300                                     Suite 305
 Fax: (617) 720-4310                                Valley Stream, NY 11580
                                                    (516) 714-4147
                                                    Email: dfryman@frymanpc.com
         Case 1:19-cv-11564-WGY Document 29 Filed 03/30/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that I served a true copy of the above document on all counsel of record
by the Electronic Court Filing System (ECF) of the United States District Court for the District
of Massachusetts.

Dated: March 30, 2020                         /s/ Timothy J. Perry
                                             Timothy J. Perry
